DETAILED ACTION
Applicant's submission filed on 27 January 2022 has been entered.  Claims 1, 2, 4, 5, 7, 15-17, 19, 21, 23, 25, and 26 are currently amended; claims 20 and 22 are cancelled; claims 3, 6, 8-14, 18, 24, and 27-29 are previously presented; no claims have been added.  Claims 1-19, 21, and 23-29 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 11, filed 27 January 2022, with respect to “Claim Rejections under 35 U.S.C. 112” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments, see page 12-14, filed 27 January 2022, with respect to “Claim Rejections under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Tsuboi, Zacharias, and Fan do not teach sending a measurement report only when a first specified event indicating that a cell quality becomes better than a preset condition is triggered; and/or stopping performing the reporting of the link quality between the user equipment and the SCG periodically, and stopping sending the measurement report triggered by a second specified event indicating that the cell quality becomes worse than the preset condition; and/or extending a measurement period of the link quality between the user equipment and the SCG.   
The examiner respectfully disagrees.  First, in response to applicant's argument that none of Tsuboi, Zacharias, and Fan do not teach the limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In particular, these claim limitations are listed with the and/or conjunctive phrase, which under broadest reasonable interpretation includes the exclusive OR meaning.  While the examiner has mapped each of the limitations individually to assist with compact prosecution, the claims as written need only a single of these claim limitations be taught by the combination of references.  For simplicity, the response will focus on the first of these “AND/OR” limitations, Tsuboi teaches the first of these limitations: sending a measurement report only when a first specified event indicating that a cell quality becomes better than a preset condition is triggered (Tsuboi, [0193]-[0213]; the reporting configuration is based on event triggering criteria, where the event can be A1 that occurs when the measurement result is better than the threshold, and the reporting configuration causes a transmission of the measurement report to the base station apparatus).
Applicant’s arguments, see page 15-16, filed 27 January 2022, with respect to “Pertaining to claim 19” have been fully considered but they are not persuasive.  Applicant argues that the timer of Da Silva is running on a user equipment or a mobile device and not running on a secondary node.   
The examiner respectfully disagrees.  While those sections of Da Silva focus only on the UE within the system taught by Da Silva, Da Silva suggests that the same techniques, including the timer, are used within the network nodes, including a secondary node of Da Silva (Da Silva, Fig. 6, [0170]; how the WD and network node manages counters and timers).  This suggestion from Da Silva would suggest to a person of ordinary skill in the art that the timer technology explicitly taught in Da Silva with the wireless device/user equipment could also be applied to the network node that also use timers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14-18, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (US 2020/0314946 A1), hereafter referred Tsuboi, in view of Zacharias et al. (US 2018/0270682 A1), hereafter referred Zacharias, further in view of Fan et al. (US 2019/0253908 A1), hereafter referred Fan.

Regarding claim 1, Tsuboi teaches a communication method for a scenario with a secondary cell group (SCG) failure (Tsuboi, [0155]; SCG failure information procedure for notifying a network of an SCG failure);
wherein using the failure mode measurement configuration to perform the measurement and/or reporting of the link quality between the user equipment and the SCG comprises:
sending a measurement report only (Tsuboi, [0193] and [0213]; the reporting configuration used is based on event triggering criteria, where one of the reporting configuration is to transmit a measurement report to the base station apparatus) when a first specified event indicating that a cell quality becomes better than a preset condition is triggered (Tsuboi, [0193]-[0212]; event A1 occurs in a case that the measurement result is better than the threshold); and/or
stopping performing the reporting of the link quality between the user equipment and the SCG periodically, and stopping sending the measurement report triggered by a second specified event indicating that the cell quality becomes worse than the preset condition (Tsuboi, [0193]-[0212]; event A2 occurs in a case that the measurement result is worse than the threshold).
While Tsuboi teaches the SCG failure information procedure (Tsuboi, [0155]; SCG failure information procedure for notifying a network of an SCG failure), Tsuboi does not expressly teach determining, by a user equipment, whether the SCG failure occurs between the user equipment and the SCG.
However, Zacharias teaches determining, by a user equipment, whether the SCG failure occurs between the user equipment and the SCG (Zacharias, Fig. 19, [0200]-[0201]; the UE may determine that a communication link quality between a UE and the second network node is below a threshold value, which is followed by the UE transmits a SCG failure information message to the first network node).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi to include the above recited limitations as taught by Zacharias in order to perform New Radio measurement and configuration (Zacharias, [0197]).
Tsuboi in view of Zacharias does not expressly teach when the SCG failure occurs between the user equipment and the SCG, using, by the user equipment, a failure mode measurement configuration to perform measurement and/or reporting of a link quality between the user equipment and the SCG.
However, Fan teaches when the SCG failure occurs between the user equipment and the SCG, using, by the user equipment, a failure mode measurement configuration to perform measurement and/or reporting of a link quality between the user equipment and the SCG (Fan, Fig. 5A, [0146] transmit a report including the measurement information to the MN, in response to a failure related to the SN).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias to include the above recited limitations as taught by Fan in order to achieve performance advantages of dual connectivity while working with different configurations of network nodes (Fan, [0004]).

Regarding claim 27, Tsuboi in view of Zacharias further in view of Fan teaches a user equipment (Tsuboi, [0014]; terminal apparatus), comprising a processor and a communication circuit (Tsuboi, [0014]; terminal apparatus including: controller and a transmitter); wherein the processor is coupled to the communication circuit, and configured to execute the communication method of claim 1 (See claim 1 above).

Regarding claim 29, Tsuboi in view of Zacharias further in view of Fan teaches a storage apparatus, comprising program data stored therein (Tsuboi, [0287]; the apparatuses may be a program recorded on a computer-readable recording medium), wherein the program data is executable to perform the method of claim 1 (See claim 1 above).

Regarding claim 2, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 1 above.  Further, Tsuboi teaches the failure mode measurement configuration comprises: the measurement period (Tsuboi, [0163]; a measurement gap configuration measGapConfig), a report period, and a report quantity (Tsuboi, [0191]; reportQuantity indicates a reporting quantity in the measurement report, reportInterval is used for the periodical reporting).

Regarding claim 3, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 2 above.  Further, Tsuboi teaches wherein the measurement period in the failure mode measurement configuration is defined by a parameter corresponding to a measurement gap configuration in a measurement configuration (Tsuboi, [0163]; a measurement gap configuration measGapConfig), a secondary cell measurement period or a synchronization signal block measurement time configuration in a measurement object;
the report period in the failure mode measurement configuration is defined by a parameter corresponding to a reporting interval in a reporting configuration (Tsuboi, [0191]; reportInterval is used for the periodical reporting);
the report quantity in the failure mode measurement configuration is defined by a parameter corresponding to a report amount in the reporting configuration (Tsuboi, [0191]; reportQuantity indicates a reporting quantity in the measurement report).

Regarding claim 4, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 3 above.  Further, Tsuboi teaches wherein the measurement period in the failure mode measurement configuration is defined by a parameter corresponding to a field measGapConfig (Tsuboi, [0163]; a measurement gap configuration measGapConfig) in an information element (IE) MeasConfig (Tsuboi, [0172]; the measurement gap configuration may be included in MeasConfig), a field measCycleSCell or a field SSB-MeasurementTimingConfiguration in an IE MeasObjectNR;
the report period in the failure mode measurement configuration is defined by a parameter corresponding to a field reportInterval in an IE reportConfigNR (Tsuboi, [0189]; the reporting configuration NR (reportConfigNR) may include a reporting interval (reportInterval) and number of times of reporting (reportAmount));
the report quantity in the failure mode measurement configuration is defined by a parameter corresponding to a field reportAmount in the IE reportConfigNR (Tsuboi, [0189]; the reporting configuration NR (reportConfigNR) may include a reporting interval (reportInterval) and number of times of reporting (reportAmount)).

Regarding claim 5, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 1 above.  Further, Tsuboi teaches wherein the first specified event indicating that the cell quality becomes better than the preset condition comprises:
a serving cell quality becomes better than a first absolute threshold; and/or
a neighbour cell quality becomes better than a second absolute threshold (Tsuboi, [0193]-[0212]; event A3 occurs in a case that the measurement result is better than the threshold, where event 3 has a criteria on the neighbor cell measurement).

Regarding claim 14, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 1 above.  Tsuboi in view of Zacharias does not expressly teach when the SCG failure occurs between the user equipment and the SCG, further comprising:
stopping using an original measurement configuration, regardless of whether the measurement and/or reporting of the link quality between the user equipment and the SCG is being performed by using the original measurement configuration.
However, Fan teaches when the SCG failure occurs between the user equipment and the SCG, further comprising:
stopping using an original measurement configuration, regardless of whether the measurement and/or reporting of the link quality between the user equipment and the SCG is being performed by using the original measurement configuration (Fan, [0134]; in an exemplary SCG failure case, the UE may include measurement results available according to current measurement configurations of both the MN and SN).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias to include the above recited limitations as taught by Fan in order to achieve performance advantages of dual connectivity while working with different configurations of network nodes (Fan, [0004]).

Regarding claim 15, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 1 above.  Tsuboi in view of Zacharias does not expressly teach when the SCG failure occurs between the user equipment and the SCG, further comprising:
sending SCG failure information to a master node connected to the user equipment; wherein the SCG failure information is configured in such a way that the master node is capable of sending data to a secondary node associated with the secondary cell; the data comprises content associated with the secondary cell and comprised in the SCG failure information.
However, Fan teaches when the SCG failure occurs between the user equipment and the SCG, further comprising:
sending SCG failure information to a master node connected to the user equipment; wherein the SCG failure information is configured in such a way that the master node is capable of sending data to a secondary node associated with the secondary cell; the data comprises content associated with the secondary cell and comprised in the SCG failure information (Fan, Fig. 5A, [0146]; in response to a failure related to the SN, the terminal device may transmit a report including the measurement information to the MN as shown in block 514).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias to include the above recited limitations as taught by Fan in order to achieve performance advantages of dual connectivity while working with different configurations of network nodes (Fan, [0004]).

Regarding claim 16, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 1 above.  Tsuboi in view of Zacharias does not expressly teach wherein the failure mode measurement configuration is transmitted from the secondary node to the user equipment before the step of using the failure mode measurement configuration.
However, Fan teaches wherein the failure mode measurement configuration is transmitted from the secondary node to the user equipment before the step of using the failure mode measurement configuration (Fan, [0134]; the UE can maintain the current measurement configurations from both the MN and the SN).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias to include the above recited limitations as taught by Fan in order to achieve performance advantages of dual connectivity while working with different configurations of network nodes (Fan, [0004]).

Regarding claim 17, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 1 above.  Tsuboi in view of Zacharias does not expressly teach wherein the failure mode measurement configuration is transmitted from a master node to the user equipment after the master node receives SCG failure information.
However, Fan teaches wherein the failure mode measurement configuration is transmitted from a master node to the user equipment after the master node receives SCG failure information (Fan, [0134]; in exemplary SCG failure case, the UE can maintain the current measurement configurations from both the MN and the SN).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias to include the above recited limitations as taught by Fan in order to achieve performance advantages of dual connectivity while working with different configurations of network nodes (Fan, [0004]).

Regarding claim 18, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 1 above.  Tsuboi in view of Zacharias does not expressly teach when the SCG failure does not occur between the user equipment and the SCG, the user equipment keeps performing the measurement and/or reporting of the link quality between the user equipment and the SCG by using the original measurement configuration.
However, Fan teaches when the SCG failure does not occur between the user equipment and the SCG, the user equipment keeps performing the measurement and/or reporting of the link quality between the user equipment and the SCG by using the original measurement configuration (Fan, [0033]; the terminal device may provide relevant measurement results to the target SN using the configurations of the MN or the original SN).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias to include the above recited limitations as taught by Fan in order to achieve performance advantages of dual connectivity while working with different configurations of network nodes (Fan, [0004]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Zacharias further in view of Fan as applied to claim 1 above, and further in view of Da Silva et al. (US 2020/0344019 A1), hereafter referred Da Silva.

Regarding claim 6, Tsuboi in view of Zacharias further in view of Fan teaches the method of claim 1 above.  Tsuboi in view of Zacharias further in view of Fan does not expressly teach when the SCG failure occurs between the user equipment and the SCG, further comprising:
starting, by the user equipment, a timer configured to limit a duration of the measurement and/or reporting of the link quality between the user equipment and the SCG.
However, Da Silva teaches when the SCG failure occurs between the user equipment and the SCG, further comprising:
starting, by the user equipment, a timer configured to limit a duration of the measurement and/or reporting of the link quality between the user equipment and the SCG (Da Silva, [0028]; Table 4 T313; Timer starts upon detecting physical layer problems for the PSCell and initiates the SCG failure at expiry).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias further in view of Fan to include the above recited limitations as taught by Da Silva in order to handle UE behavior (Da Silva, [0027]).

Regarding claim 7, Tsuboi in view of Zacharias in view of Fan further in view of Da Silva teaches the method of claim 6 above.  Further, Tsuboi teaches further comprising:
when a first specified event indicating that a cell quality better than the preset condition is not triggered in a preset period of time, stopping performing the measurement and/or reporting of the link quality between the user equipment and the SCG, and/or sending a notification for releasing a secondary node associated with SCG to a master node connected to the user equipment (Tsuboi, [0144]; at a time when the radio link quality of the serving cell is estimated to be worse than a specified threshold over a specific period, the terminal apparatus notifies out of sync to a RRC layer processing unit).

Regarding claim 8, Tsuboi in view of Zacharias in view of Fan further in view of Da Silva teaches the method of claim 7 above.  Further, Tsuboi teaches further comprising:
when the first specified event indicating that the cell quality becomes better than the preset condition is triggered in the preset period of time, stopping the timer and determining the cell with which the user equipment re-establishes a communication connection based on the first specified event which is triggered (Tsuboi, [0144] and [0154]; at a time when the radio link quality of the serving cell is estimated to exceed a specific threshold over a specific period, the physical layer processing unit notifies “in-sync”, where the RRC layer processing unit of the terminal apparatus may stop the counting of the timer in a case that in-sync is consecutively received).

Regarding claim 9, Tsuboi in view of Zacharias in view of Fan further in view of Da Silva teaches the method of claim 8 above.  Further, Tsuboi teaches when the first specified event indicating that the cell quality becomes better than the preset condition is triggered in the preset period of time, further comprising:
sending an event-triggered report to the master node; wherein the event-triggered report is configured in such a way that the master node is capable of sending data to the secondary cell; the data comprises content associated with the secondary cell and comprised in the event-triggered report (Tsuboi, [0190]-[0191]; event triggered reporting is described where a reporting quantity is transmitted).

Regarding claim 10, Tsuboi in view of Zacharias in view of Fan further in view of Da Silva teaches the method of claim 7 above.  Further, Tsuboi teaches wherein the secondary node comprises a new radio network node (gNB), an Evolved Node B (eNB), or a next generation Evolved Node B (ng-eNB); or the master node comprises a gNB, an eNB, or a ng-eNB; or the master node is connected to the secondary node via an X2 interface or an Xn interface (Tsuboi, [0283]; the base station apparatus is also called evolved NodeB).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Zacharias in view of Fan further in view of Da Silva as applied to claim 6 above, and further in view of Fujisaki (US 8,241,128 B1).

Regarding claim 11, Tsuboi in view of Zacharias in view of Fan further in view of Da Silva teaches the method of claim 6 above.  Tsuboi in view of Zacharias in view of Fan further in view of Da Silva does not expressly teach wherein a duration of the timer is set based on an average recovery time of the communication of the SCG, or directly set manually.
However, Fujisaki teaches wherein a duration of the timer is directly set manually (Fujisaki, Column 6, lines 10-20; the value of timer can be set manually by the user).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias in view of Fan further in view of Da Silva to include the above recited limitations as taught by Fujisaki in order to define the length of time for the timer (Fujisaki, Column 6, lines 10-20).

Regarding claim 12, Tsuboi in view of Zacharias in view of Fan further in view of Da Silva teaches the method of claim 6 above.  Tsuboi in view of Zacharias in view of Fan further in view of Da Silva does not expressly teach wherein a duration of the timer is set by the user equipment, or transmitted from the master node or the secondary node to the user equipment.
However, Fujisaki teaches wherein a duration of the timer is set by the user equipment (Fujisaki, Column 6, lines 10-20; the CPU can automatically set the timer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias in view of Fan further in view of Da Silva to include the above recited limitations as taught by Fujisaki in order to define the length of time for the timer (Fujisaki, Column 6, lines 10-20).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Zacharias in view of Fan further in view of Da Silva as applied to claim 6 above, and further in view of Martin (US 2017/0093508 A1), in view of Jung et al. (US 2013/0070632 A1), hereafter referred Jung, further in view of Kwatra et al. (US 2004/0003317 A1), hereafter referred Kwatra.

Regarding claim 13, Tsuboi in view of Zacharias in view of Fan further in view of Da Silva teaches the method of claim 6 above.  
While Da Silva teaches the user equipment doing something when different timers expires (Da Silva, Table 4), Tsuboi in view of Zacharias in view of Fan further in view of Da Silva does not expressly teach when a timer expires, the user equipment narrows a scope of the cells to be measured and/or reported, or extends the measurement periods or the report periods.
However, Martin teaches when a timer expires, the user equipment extends the measurement periods or the report periods (Martin, [0087]; in effect extend the TTT timer to allow time for a further RSRP measurement if the TTT timer expires).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias in view of Fan further in view of Da Silva to include the above recited limitations as taught by Martin in order to balance the timeliness of measurements with requiring the measured parameter to meet a criterion (Martin, [0085]-[0086]).
Tsuboi in view of Zacharias in view of Fan in view of Da Silva further in view of Martin does not expressly teach when the timer expires, the measurement and/or reporting of the link quality between the user equipment and the SCG is stopped.
However, Jung teaches when the timer expires, the measurement and/or reporting of the link quality between the user equipment and the SCG is stopped (Jung, [0085]; when the timer expires, the UE stops the MDT measurement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias in view of Fan in view of Da Silva further in view of Martin to include the above recited limitations as taught by Jung in order to perform measurement for a specific purpose and report the measurement result to the network (Jung, [0063]).
Tsuboi in view of Zacharias in view of Fan in view of Da Silva in view of Martin further in view of Jung does not expressly teach wherein the timer comprises a multistage timer.
However, Kwatra teaches wherein the timer comprises a multistage timer (Kwatra, [0021]-[0023]; a multi-stage timer that may be used to monitor the operation of the computer and include two, three, or more stages each with independent timers).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Tsuboi in view of Zacharias in view of Fan in view of Da Silva in view of Martin further in view of Jung to include the above recited limitations as taught by Kwatra in order to allow multilevel detection and system manageability (Kwatra, [0007]).

Claims 19, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Tsuboi.

Regarding claim 19, Da Silva teaches a communication method, comprising:
starting, by a secondary node, a timer when the secondary node receives content associated with the secondary node and comprised in SCG failure information from a master node (Da Silva, [0028]; Table 4, T307; Timer start on Reception of RRCConnection Reconfiguration message including MobilityControlInfoSCG, at expiry of timer, inform NR about the SCG change failure through the SCG failure information procedure specified in 5.6.4);
when the secondary node does not receive the content associated with the secondary node and comprised in the event-triggered report from the master node in the preset period of time, sending a request for releasing the secondary node to the master node (Da Silva, [0028]; Table 4, T307; Timer start on Reception of RRCConnection Reconfiguration message including MobilityControlInfoSCG); and
when the secondary node receives the content associated with the secondary node and comprised in the event-triggered report from the master node in a preset period of time, stopping the timer (Da Silva, [0028]; Table 4, T307; Timer stop on Successful completion of random access on the PSCell).
Da Silva does not expressly teach wherein the event-triggered report is transmitted from the user equipment to the master node when a specified event indicating that a cell quality becomes better than a preset condition is triggered.
However, Tsuboi teaches wherein the event-triggered report is transmitted from the user equipment to the master node (Tsuboi, [0193] and [0213]; the reporting configuration used is based on event triggering criteria, where one of the reporting configuration is to transmit a measurement report to the base station apparatus) when a specified event indicating that a cell quality becomes better than a preset condition is triggered (Tsuboi, [0193]-[0212]; event A1 occurs in a case that the measurement result is better than the threshold).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Da Silva to include the above recited limitations as taught by Tsuboi in order to provide a terminal apparatus capable of efficiently communicating with a base station apparatus (Tsuboi, [0012]).

Regarding claim 28, Da Silva in view of Tsuboi teaches a communication node, comprising a processor and a communication circuit; wherein the processor is coupled to the communication circuit (Da Silva, [0059]-[0060]; computer-executable instructions which when executed on a processor with the network node), and configured to execute the communication method of claim 19 (See claim 19 above).

Regarding claim 26, Da Silva in view of Tsuboi teaches the method of claim 19 above.  Further, Da Silva teaches wherein a duration of the timer is set corresponding to a duration of a timer started when an SCG failure between a user equipment and an SCG associated with the secondary node is detected by the user equipment (Da Silva, [0028]; Table 4, T313; Timer start upon detecting physical layer problems for the PSCell).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Tsuboi as applied to claim 19 above, and further in view of Zacharias.

Regarding claim 21, Da Silva in view of Tsuboi teaches the method of claim 19 above.  Da Silva in view of Tsuboi does not expressly teach wherein the SCG failure information is transmitted from a user equipment to the master node when an SCG failure between the user equipment and an SCG associated with the secondary node is detected by the user equipment.
However, Zacharias teaches wherein the SCG failure information is transmitted from a user equipment to the master node when an SCG failure between the user equipment and an SCG associated with the secondary node is detected by the user equipment (Zacharias, Fig. 19, [0200]-[0201]; the UE may determine that a communication link quality between a UE and the second network node is below a threshold value, which is followed by the UE transmits a SCG failure information message to the first network node).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Da Silva in view of Tsuboi to include the above recited limitations as taught by Zacharias in order to perform New Radio measurement and configuration (Zacharias, [0197]).

Regarding claim 23, Da Silva in view of Tsuboi teaches the method of claim 19 above.  Da Silva does not expressly teach wherein the specified event indicating that the cell quality becomes better than the preset condition comprises:
a serving cell has a link quality better than a first absolute threshold; and/or
a neighbour cell has a link quality better than a second absolute threshold.
However, Tsuboi teaches wherein the specified event indicating that the cell quality becomes better than the preset condition comprises:
a serving cell has a link quality better than a first absolute threshold; and/or
a neighbour cell has a link quality better than a second absolute threshold (Tsuboi, [0193]-[0212]; event A3 occurs in a case that the measurement result is better than the threshold, where event 3 has a criteria on the neighbor cell measurement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Da Silva to include the above recited limitations as taught by Tsuboi in order to provide a terminal apparatus capable of efficiently communicating with a base station apparatus (Tsuboi, [0012]).

Regarding claim 24, Da Silva in view of Tsuboi teaches the method of claim 19 above.  Da Silva does not expressly teach wherein the secondary cell comprises a gNB, a eNB, or a ng-eNB; or
the master node comprises a gNB, a eNB, or a ng-eNB; or
the master node is connected to the secondary cell via an X2 interface or an Xn interface.
However, Tsuboi teaches wherein the secondary cell comprises a gNB, a eNB, or a ng-eNB; or
the master node comprises a gNB, a eNB, or a ng-eNB; or
the master node is connected to the secondary cell via an X2 interface or an Xn interface (Tsuboi, [0283]; the base station apparatus is also called evolved NodeB).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Da Silva to include the above recited limitations as taught by Tsuboi in order to provide a terminal apparatus capable of efficiently communicating with a base station apparatus (Tsuboi, [0012]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Tsuboi as applied to claim 19 above, and further in view of Fujisaki.

Regarding claim 25, Da Silva in view of Tsuboi teaches the method of claim 19 above.  Da Silva in view of Tsuboi does not expressly teach wherein a duration of the timer is set based on an average recovery time of the communication of the SCG, or directly set manually.
However, Fujisaki teaches wherein a duration of the timer is directly set manually (Fujisaki, Column 6, lines 10-20; the value of timer can be set manually by the user).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Da Silva in view of Tsuboi to include the above recited limitations as taught by Fujisaki in order to define the length of time for the timer (Fujisaki, Column 6, lines 10-20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416